DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 05/05/2020 has been entered. 
In the amendment, claims 1-114 were canceled and claims 115-134 are newly added.
Accordingly, claims 115-134 are currently pending and are considered below. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s):
“…wherein the one or more channels have one open end and one closed end.” (Claim 124).
Fig. 22 illustrates a channel 220 having what Applicant refers to as an “open end 224” and “closed end 222”. However, end 222 is still an “open end” since the entire channel’s top half is exposed, including the top of end 222 is open (see Fig. 21 illustrating the open channel 220).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119-121 and 125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 119 (and claims 120-121, which depend therefrom), the limitation “The device of claim 115, wherein the cylindrical housing is associated with a manifold” is indefinite because the metes and bounds of the claim are not clear. It is not known whether a manifold is a structural limitation of the claimed device, nor the meaning of “associated” in this context. For the purpose of examination, the limitation “associated with a manifold” will be interpreted not to require the structure of a manifold, and instead will be interpreted as an intended use of the device.
Further, regarding claim 120, the limitation “wherein the first and second inlets and the first and second outlets are in fluid communication with corresponding ports of the plurality of ports, and wherein the manifold comprises a single inlet and a single outlet, both of which are in fluid communication with corresponding ports of the plurality of ports” is unclear, since it cannot be determined which specific inlets and outlets correspond to which specific ports of the plurality of ports, and how this structure would be configured. 
Regarding claim 125, the limitation “a plurality of rotational coils disposed at the first and second ends of the cylindrical housing” is unclear since it is not known whether each of the first and second ends of the cylindrical housing comprises a plurality of rotational coils or only a single rotational coil.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 115, 119-121, 124, 126, 127 and 132 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldowsky (U.S. Pat. 6,436,027 B1, hereinafter “Goldowsky”).
Regarding claim 115, Goldowsky discloses a device 10 (Fig. 1) for pumping blood (see col. 3, line 14) comprising: 
a cylindrical housing 18 (Fig. 1) comprising an exterior, a plurality of ports (not labeled but shown to be on either side of the housing where fluid flows into and out of in the direction of arrow 12), a first end (e.g., on the left side of Fig. 1), and a second end (e.g., on the right side of Fig. 1), the first and second ends defining a chamber 20 (Fig. 1); 
a shuttle 22 (Fig. 1) within the chamber, the shuttle comprising an outer sleeve (i.e., the outer surface of the shuttle) defining a hollow interior (i.e., the shuttle is hollow to allow blood to flow in the direction of arrow 12; see Fig. 1) containing a plurality of magnets 28b (see Fig. 1 and col. 2, lines 34-36 disclosing a pair of magnet rings 28b disposed inside the shuttle 22), and one or more channels 24 longitudinally extending along the outer sleeve (see Fig. 1); and 
a magnetic actuation system (i.e., a combination of stator drive coils 28a, an annular rotor magnet 32a and permanent magnet rings 28b; see Fig. 1) operable to effect both linear motion (see col. 2, lines 37-40, disclosing that the stator drive coils 28a cooperate with the magnet rings 28b to axially translate the shuttle 22 in the housing) and rotational motion (see col. 2, lines 55-63 disclosing that the annular rotor magnet 32a cooperates with a stator band 32b to rotate the shuttle 22 during operation),
wherein the linear motion of the shuttle pumps blood into and out of the chamber according to a pumping cycle (see col. 2, lines 44-46), and the rotational motion of the shuttle selectively directs the flow of blood through the plurality of ports (i.e., rotational motion of the shuttle develops hydrodynamic pressure in the channel 26, and screw threads pump blood carried by grooves 34b in and out of the chamber selectively from the first end to the second end through the plurality of ports; Applicant may wish to amend the claims to more clearly describe what is meant by “selectively” directing the flow of blood through the plurality of ports).
Regarding claim 119, though it is noted that Goldowsky does not explicitly disclose a manifold the claimed limitation “the cylindrical housing is associated with a manifold” does not appear to impart a structural limitation to the cylindrical housing or the device for pumping blood as a whole. The claimed subject matter is treated as an intended use, and accordingly, the cylindrical housing is capable of being used with a manifold. 
Further, since claims 120 and 121 recite aspects of the manifold, but do not appear to further structurally limit the cylindrical housing or the device for pumping as a whole (the limitation “the cylindrical housing is associated with a manifold” recites intended use of the cylindrical housing), the claims are given patentable weight insofar as their intended use suggests; thus, it appears that the Goldowsky device is capable of use with a variety of manifolds, including the manifolds recited in claims 120 or 121.
Regarding claim 124, Goldowsky discloses that the one or more channels have one open end and one closed end (see Fig. 1 showing end land portions 24b in which one end of each channel is open to the edges of the shuttle, while the interior end of each channel is closed).
Regarding claim 126, Goldowsky discloses that the magnetic actuation system comprises a plurality of linear motor coils  28a (Fig. 1) encircling the cylindrical housing and a permanent magnet 28a disposed within each of the first and second ends of the cylindrical housing (see Fig. 1 showing magnets 28a extending from the first end to the second end of the cylindrical housing, including at the first end and at the same second end).
Regarding claim 127, Goldowsky discloses that the device comprises a controller 16 (Fig. 1) operably coupled to the magnetic actuation system and configured to control the pumping cycle (see col. 2, lines 36-40).
Regarding claim 132, Goldowsky discloses a method of pumping blood in a recipient comprising: 
linearly reciprocating a shuttle 22 (Fig. 1) contained within a housing 18 (Fig. 1) to simultaneously move blood into and out of the housing according to a pumping cycle (see col. 2, lines 44-46), the housing comprising a plurality of ports (not labeled but shown to be on either side of the housing where fluid flows into and out of in the direction of arrow 12); and 
rotating the shuttle to selectively direct the movement of blood into and out of the plurality of ports (i.e., rotational motion of the shuttle develops hydrodynamic pressure in the channel 26, and screw threads pump blood carried by grooves 34b to pump blood in and out of the chamber from the first end selectively to the second end through the plurality of ports; Applicant may wish to amend the claims to more clearly describe what is meant by “selectively” directing the flow of blood through the plurality of ports).

Claim 134 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al (U.S. Pub. 2007/0253842 A1, hereinafter “Horvath”).
Regarding claim 134, Horvath discloses a method of pumping blood in a recipient comprising: 
implanting a housing (combination of 40 and 50 of a blood pump 10; see Fig. 1) comprising a plurality of ports 46, 48, 56, 58 (Fig. 1) in the recipient, wherein implanting comprises coupling a first port 48 of the plurality of ports to the aorta of the recipient (para [0032]), coupling a second port 58 of the plurality of ports to the pulmonary artery of the recipient (para [0032]), coupling a third port 56 of the plurality of ports to the inferior vena cava and the superior vena cava of the recipient, and coupling a fourth port 46 of the plurality of ports to the pulmonary vein of the recipient; 
linearly reciprocating a shuttle 30 (Fig. 2) contained within the housing to simultaneously move blood into and out of the housing according to a pumping cycle (see para [0034] disclosing that during operation of the pump 10, the assembly 30 moves or shuttles axially relative to a stator 20); 
and rotating the shuttle to selectively direct the movement of blood into and out of the plurality of ports (see para [0030] disclosing that the shuttle 30 rotates in order to impel blood through the pump, which would occur selectively through inlet ports 46 and 56 then selectively through outlet ports 48 and 58; Applicant may wish to amend the claims to more clearly describe what is meant by “selectively” directing the flow of blood through the plurality of ports).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Goldowsky (U.S. Pat. 6,436,027 B1) in view of Cao et al (U.S. Pat. 6,158,984, hereinafter “Cao”).
Regarding claims 116-118, it is noted that Goldowsky does not appear to disclose that the housing, the shuttle, or both, comprise a ceramic material, wherein the ceramic material comprises sapphire or synthetic variants thereof or wherein the ceramic material comprises zirconia or synthetic variants thereof.
Cao discloses a blood pump in which a pump piston housing can be made of ceramic materials (see col. 3, lines 55-61) including zirconia and sapphire (see col. 3, lines 38-47 disclosing materials from which elements 28 and 30 can be made, and col. 3, lines 58-61 disclosing that the pump piston housing can be made of the same materials as elements 28 and 30).
A skilled artisan would have found it obvious at the time of the invention to modify the housing, shuttle or both to comprise a ceramic material, wherein the ceramic material comprises sapphire or synthetic variants thereof or wherein the ceramic material comprises zirconia or synthetic variants thereof, as taught in Cao, since such materials were known at the time of the invention for imparting biocompatibility and corrosion resistance to the blood pump (see Cao at col. 3, line 38).

Claim 130 is rejected under 35 U.S.C. 103 as being unpatentable over Goldowsky (U.S. Pat. 6,436,027 B1) in view of Horvath et al (U.S. Pub. 2007/0253842 A1, hereinafter “Horvath”).
Regarding claim 130, it is noted that Goldowsky does not appear to disclose a coating on the housing exterior of the device.
Horvath discloses a device for pumping blood (para [0031] comprising a housing 40 (Fig. 1), and discloses that various components, such as the housing 40, may be formed from, coated or encased in a biocompatible material such as stainless steel, titanium, ceramics, polymeric materials or composite materials (para [0031]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Goldowsky so as to coat the housing exterior of the device, in order to impart biocompatibility of the device (as taught in Horvath at para [0031]) with a reasonable expectation of success.

Claims 131 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Goldowsky (U.S. Pat. 6,436,027 B1) in view of Smith et al (U.S. Pat. 9,314,559 B2).
Regarding claim 131, it is noted that Godowsky does not disclose that the device is an artificial heart (as per claim 131).
Smith discloses a device for pumping blood, i.e., a pump 210 (Fig. 13) for use with an artificial heart for use in a human recipient, which is associated with a manifold 172 (Fig. 14).
A skilled artisan would have found it obvious at the time of the invention top modify the device of Goldowsky so that the cylindrical housing is associated with a manifold, in order to incorporate the device for pumping blood into a known artificial heart, with a reasonable expectation of success.
Regarding claim 133, it is noted that Goldowsky does not disclose that linearly reciprocating and rotating the shuttle is used to treat heart failure.
Smith discloses a device for pumping blood, i.e., a pump 210, which is used within a four-chamber artificial heart in order to treat heart failure (see col. 1, lines 15-18).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Goldowsky to treat heart failure (such as by incorporating the structure of Goldowsky into the device of Smith), as it would be expected that the pump would sustain the normal flow of blood through the heart with a reasonable expectation of success. 

Claims 128 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Goldowsky (U.S. Pat. 6,436,027 B1) in view of Larson, Jr et al (U.S. Pat. 5,676,651, hereinafter “Larson”).
Regarding claims 128 and 129, it is noted that the controller is operably connected to a pressure sensor, and wherein controller is configured to wirelessly transmit information from the device to an external device.
Larson discloses a surgically implantable pump for assisting on either side of a natural heart, comprising a controller which is operably connected to a pressure sensor (see col. 24, lines 27-32). The pressure sensor provides indication of the patient’s level of physical activity to allow the controller to control the pump based on this indication (see col. 24, lines 33-53). Further, Larson discloses a serial communication interface provided for changing settings used by the controller and monitoring analog inputs from the controller (see col. 22, lines 8-12) as well as a patient monitoring system for monitoring signals such as blood pressure and for receiving signals regarding the patient’s adverse trends and indications (lines 5-55).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Goldowsky so that the controller is operably connected to a pressure sensor, in order to provide feedback regarding a patient’s level of physical activity, allowing the controller to change the pump in response thereto (see col. 24, lines 33-38); to regulate blood pressure between pre-programmed limits (lines 38-42); or to identify a signal fault (lines 42-45). Further, it would have been obvious to configure the controller to wirelessly transmit information from the device to an external device, such as a patient monitoring system, as taught in Larson, in order to detect and report adverse trends or indications so that an operator can take corrective action.

Allowable Subject Matter
Claims 122, 123, 125 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and specifically regarding claim 125, to obviate the rejection under 35 U.S.C. 112(b).
Regarding claims 122 and 123, Goldowsky does not disclose that the clearance gap is sized to prevent passage of red blood cells between the housing and the shuttle; rather, Goldowsky discloses that the gap “C” (Fig. 2) is at least 0.5 mm (col. 5, lines 26-27), which would not be large enough to prevent passage of red blood cells. Further, as per claim 24, the gap “C” is much larger than the claimed clearance gap of 2.0 to 4.0 μm.
Regarding claim 125, Goldowsky discloses that the magnetic actuation system comprises a plurality of linear motor coils 28a encircling the cylindrical housing (see Fig. 1), but does not appear to disclose a plurality of rotational coils disposed at the first and second ends of the cylindrical housing (i.e., a plurality of rotary drive spin coils are disposed “in the aft end”, i.e., second end, of the housing, but not at both the first and second ends).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/02/2022